Name: Commission Regulation (EEC) No 1684/90 of 21 June 1990 amending Regulation (EEC) No 282/67/EEC on detailed rules for intervention for oil seeds
 Type: Regulation
 Subject Matter: consumption;  plant product;  agricultural structures and production;  trade policy;  marketing
 Date Published: nan

 No L 157/32 Official Journal of the European Communities 22. 6 . 90 COMMISSION REGULATION (EEC) No 1684/90 of 21 June 1990 amending Regulation (EEC) No 282/67/EEC on detailed rules for intervention for oil seeds THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the markets in oils and fats ('), as last amended by Regulation (EEC) No 1225/89 (2), and in particular Articles 24a (3) and 26 (3) thereof, Whereas the characteristic of 'double zero' rape seed is a lower glucosinolate content, which facilitates its incorpo ­ ration in animal feed ; whereas the first subparagraph of Article 3 (4) of Commission Regulation (EEC) No 282/67/EEC (3), as last amended by Regulation (EEC) No 98/90 (4), lays down a maximum authorized content of 20 micromoles per gram for seed of that description ; whereas, however, the second subparagraph of that provision provides for a temporary exception until the end of the 1990/ 1991 marketing year to enable operators to adapt to the new quality requirements ; whereas experience has shown that provision should be made for a further exception to permit such adaptation ; Whereas the exception provided for in Article 4 of Regulation (EEC) No 282/67/EEC on the use of the uniform method to determine the glucosinolate content should be extended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 282/67/EEC is hereby amended as follows : 1 . In the second subparagraph of Article 3 (4), 'marketing years 1986/87 to 1990/91 ' is replaced by ' 1986/87 to 1991 /92 marketing years'. 2. In the second subparagraph of Article 4, 'marketing years 1986/87 to 1989/90' is replaced by ' 1986/87 to 1990/91 marketing years'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 21 June 1990. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No 172, 30. 9 . 1966, p. 3025/66 . (2) OJ No L 128 , 11 . 5 . 1989, p. 15 . O OJ No L 151 , 13 . 7. 1967, p. 1 . (4) OJ No L 12, 16 . 1 . 1990, p. 20 .